Exhibit 10.1
ARBITRON INC.
2008 EQUITY COMPENSATION PLAN
(Amended and Restated Effective as of May 25, 2010 (the “Amendment
and Restatement Date”))
     1. Purpose.
     The purpose of this 2008 Equity Compensation Plan (the “Plan”) of Arbitron
Inc., a Delaware corporation (the “Company”), is to advance the interests of the
Company’s stockholders by enhancing the Company’s ability to attract, retain and
motivate persons who are expected to make important contributions to the Company
and by providing such persons with equity ownership opportunities and
performance-based incentives that are intended to better align the interests of
such persons with those of the Company’s stockholders. Except where the context
otherwise requires, the term “Company” includes any of the Company’s present or
future parent or subsidiary corporations as defined in Sections 424(e) or (f) of
the Internal Revenue Code of 1986, as amended, and any regulations issued
thereunder (the “Code”) and any other business venture (including, without
limitation, joint venture or limited liability company) in which the Company has
a controlling interest, as determined by the Board of Directors of the Company
(the “Board”).
     2. Eligibility.
     All of the Company’s employees, officers, and directors are eligible to be
granted options, stock appreciation rights (“SARs”), restricted stock,
restricted stock units (“RSUs”), deferred stock units (“DSUs”), other
stock-based awards and cash awards as described in the Section 10(i) (each, an
“Award”) under the Plan. Each person who receives an Award under the Plan is
deemed a “Participant.”
     3. Administration and Delegation.
     (a) Administration by Board of Directors. The Plan will be administered by
the Board. The Board has the authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it considers advisable. The Board may construe and interpret the terms of the
Plan and any Award agreements entered into under the Plan. The Board may correct
any defect, supply any omission or reconcile any inconsistency in the Plan or
any Award in the manner and to the extent it considers expedient to carry the
Plan into effect and will be the sole and final judge of such expediency. All
decisions by the Board may be made in the Board’s sole discretion and will be
final and binding on all persons having or claiming any interest in the Plan or
in any Award. No director or person acting pursuant to the authority delegated
by the Board shall be liable for any action or determination relating to or
under the Plan made in good faith.
     (b) Appointment of Committees. To the extent permitted by applicable law,
the Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” mean the Board or a Committee of the Board or the officers
referred to in Section 3(c) to the extent that the Board’s powers or authority
under the Plan have been delegated to such Committee or officers. Until and to
the extent the Board determines otherwise, the Compensation and Human Resources
Committee of the Board shall constitute the Committee.
     (c) Delegation to Officers. To the extent permitted by applicable law, the
Board may delegate to one or more officers of the Company the power to grant
Awards (subject to any limitations under the Plan) to employees or officers of
the Company or any of its present or future subsidiary corporations and to
exercise such other powers under the Plan as the Board may determine, provided
that the Board must fix the terms of the Awards to be granted by such officers
(including the exercise price of such Awards, which may include a formula by
which the exercise price will be determined) and the maximum number of shares
subject to Awards that the officers may grant; provided further, however, that
no officer will be authorized to grant Awards to any “executive officer” of the
Company (as defined by Rule 3b-7 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) or to any “officer” of the Company (as defined by
Rule 16a-1 under the Exchange Act).

 



--------------------------------------------------------------------------------



 



     (d) Awards to Non-Employee Directors. Discretionary Awards to non-employee
directors will only be granted and administered by a Committee, all of the
members of which are independent as defined by Section 303A.02 of the New York
Stock Exchange Listed Company Manual.
     4. Stock Available for Awards.
     (a) Number of Shares; Share Counting.
     (1) Authorized Number of Shares. Subject to adjustment under Section 9,
Awards may be made under the Plan for up to 4,700,000 shares of common stock,
$0.50 par value per share, of the Company (the “Common Stock”). Shares issued
under the Plan may consist in whole or in part of authorized but unissued shares
or treasury shares.
     (2) Share Counting. For purposes of counting the number of shares available
for the grant of Awards under the Plan and under the sublimits contained in
Sections 4(b)(2), 4(b)(3), 4(b)(4), and 7(b)(1) with respect to vesting of
Restricted Stock Awards, (i) all shares of Common Stock covered by independent
SARs must be counted against the number of shares available for the grant of
Awards; (ii) if any Award (A) expires or is terminated, surrendered or canceled
without having been fully exercised or is forfeited in whole or in part or
(B) results in any Common Stock not being issued, the unused Common Stock
covered by such Award will again be available for the grant of Awards; provided,
however, in the case of Incentive Stock Options, the foregoing will be subject
to any limitations under the Code; and provided further, in the case of
independent SARs, that only the number of shares issued in settlement of a
stock-settled SAR will be counted against the shares available under the Plan
and against the sublimits listed in the first clause of this Section and
(iii) shares of Common Stock delivered (either by actual delivery or
attestation) to the Company by a Participant to (A) purchase shares of Common
Stock upon the exercise of an Award or (B) satisfy tax withholding obligations
(including shares retained from the Award creating the tax obligation) shall be
added back to the number of shares available for the future grant of Awards.
     (b) Sub-limits. Subject to adjustment under Section 9, the following
sub-limits on the number of shares subject to Awards will apply:
     (1) Section 162(m) Per-Participant Limits. The maximum number of shares of
Common Stock with respect to which Options and SARs may be granted to any
Participant under the Plan will be 700,000 in the aggregate during any period of
three consecutive fiscal years of the Company. For purposes of the foregoing
limit, the combination of an Option in tandem with a SAR (as each is hereafter
defined) will be treated as a single Award. The maximum number of shares of
Common Stock with regard to which Awards other than Options and SARs that are
intended to qualify as “performance-based compensation” under Code Section
162(m) may be granted to any Participant under the Plan will be 500,000 during
any period of three consecutive fiscal years of the Company. The per Participant
limits described in this Section 4(b)(1) will be construed and applied
consistently with Section 162(m) of the Code or any successor provision thereto,
and the regulations thereunder (“Section 162(m)”).
     (2) Limit on Incentive Stock Options. The maximum number of shares with
respect to which Incentive Stock Options may be granted is 4,700,000.
     (c) Substitute Awards. In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Board may grant Awards in substitution for any options or
other stock or stock-based awards granted by such entity or an affiliate
thereof. Substitute Awards may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations on Awards
contained in the Plan. Substitute Awards whether granted under the Plan or
otherwise do not count against the overall share limit set forth in
Section 4(a)(1) or any sublimits contained in the Plan, except as may be
required by reason of Section 422 and related provisions of the Code or by the
applicable listing requirements.
     5. Stock Options.

2



--------------------------------------------------------------------------------



 



     (a) General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option that is not intended to be an Incentive Stock
Option (as hereinafter defined) will be designated a “Non-statutory Stock
Option.”
     (b) Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) will only be granted to employees of Arbitron Inc., any of
Arbitron Inc.’s present or future parent or subsidiary corporations as defined
in Sections 424(e) or (f) of the Code, and any other entities the employees of
which are eligible to receive Incentive Stock Options under the Code, and will
be subject to and will be construed consistently with the requirements of
Section 422 of the Code. The Company shall have no liability to a Participant,
or any other party, if an Option (or any part thereof) that is intended to be an
Incentive Stock Option is not an Incentive Stock Option or for any action taken
by the Board, including without limitation the conversion of an Incentive Stock
Option to a Nonstatutory Stock Option.
     (c) Exercise Price. The Board will establish the exercise price of each
Option and specify the exercise price in the applicable option agreement. Except
for substitute Awards described in Section 4(c), the exercise price will be not
less than 100% of the Fair Market Value (as defined below) on the date the
Option is granted; provided that if the Board approves the grant of an Option
with an exercise price to be determined on a future date, the exercise price
will be not less than 100% of the Fair Market Value on such future date.
     “Fair Market Value” of a share of Common Stock for purposes of the Plan
will be determined as follows:
     (1) if the Common Stock trades on a national securities exchange, the
closing sale price (for the primary trading session) on the date of grant; or
     (2) if the Common Stock does not trade on any such exchange, the average of
the closing bid and asked prices as reported by an authorized OTCBB market data
vendor as listed on the OTCBB website (otcbb.com) on the date of grant; or
     (3) if the Common Stock is not publicly traded, the Board will determine
the Fair Market Value for purposes of the Plan using any measure of value it
determines to be appropriate (including, as it considers appropriate, relying on
appraisals) in a manner consistent with the valuation principles under Code
Section 409A, except as the Board or Committee may expressly determine
otherwise.
     For any date that is not a trading day, the Fair Market Value of a share of
Common Stock for such date will be determined by using the closing sale price or
average of the bid and asked prices, as appropriate, for the immediately
preceding trading day and with the timing in the clauses above adjusted
accordingly. The Board can substitute a particular time of day or other measure
of “closing sale price” or “bid and asked prices” if appropriate because of
exchange or market procedures or can, in its sole discretion, use weighted
averages either on a daily basis or such longer period as complies with Code
Section 409A.
     The Board has sole discretion to determine the Fair Market Value for
purposes of this Plan, and all Awards are conditioned on the participants’
agreement that the Administrator’s determination is conclusive and binding even
though others might make a different determination.
     (d) Duration of Options. Each Option will be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement; provided, however, that no Option will be granted with a term
in excess of 10 years.
     (e) Exercise of Option. Options may be exercised by delivery to the Company
of a written notice of exercise signed by the proper person or by any other form
of notice (including electronic notice) approved by the Board, together with
payment in full as specified in Section 5(f) for the number of shares for which

3



--------------------------------------------------------------------------------



 



the Option is exercised. Shares of Common Stock subject to the Option will be
delivered by the Company as soon as practicable following exercise.
     (f) Payment Upon Exercise. Common Stock purchased upon the exercise of an
Option granted under the Plan will be paid for as follows:
     (1) in cash or by check, payable to the order of the Company;
     (2) except as may otherwise be provided in the applicable option agreement,
by (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding;
     (3) to the extent provided for in the applicable option agreement or
approved by the Board, in its sole discretion, by delivery (either by actual
delivery or attestation) of shares of Common Stock owned by the Participant
valued at their Fair Market Value, provided (i) such method of payment is then
permitted under applicable law, (ii) such Common Stock, if acquired directly
from the Company, was owned by the Participant for such minimum period of time,
if any, as may be established by the Board in its discretion and (iii) such
Common Stock is not subject to any repurchase, forfeiture, unfulfilled vesting
or other similar requirements;
     (4) to the extent permitted by applicable law and provided for in the
applicable option agreement or approved by the Board, in its sole discretion, by
payment of such other lawful consideration as the Board may determine; or
     (5) by any combination of the above permitted forms of payment.
     (g) Limitation on Repricing. Unless such action is approved by the
Company’s stockholders: (1) no outstanding Option granted under the Plan may be
amended to provide an exercise price per share that is lower than the
then-current exercise price per share of such outstanding Option (other than
adjustments pursuant to Section 9) and (2) the Board may not cancel any
outstanding option (whether or not granted under the Plan) and grant in
substitution therefor either new Awards under the Plan covering the same or a
different number of shares of Common Stock and having an exercise price per
share lower than the then-current exercise price per share of the cancelled
option or cash.
     (h) No Dividend Equivalents. No option will provide for the payment or
accrual of the right to receive an amount equal to any dividends or other
distributions declared and paid on an equal number of outstanding shares of
Common Stock (“Dividend Equivalents”).
     6. Stock Appreciation Rights.
     (a) General. The Board may grant Awards consisting of SARs entitling the
holder, upon exercise, to receive an amount of Common Stock determined in whole
or in part by reference to appreciation, from and after the date of grant, in
the Fair Market Value of a share of Common Stock over the measurement price
established pursuant to Section 6(c). The date as of which such appreciation is
determined will be the exercise date.
     (b) Grants. SARs may be granted in tandem with, or independently of,
Options granted under the Plan.
     (c) Measurement Price. The Board will establish the measurement price of
each SAR and specify it in the applicable SAR agreement. Except for substitute
Awards described in Section 4(c), the measurement price must not be less than
100% of the Fair Market Value on the date the SAR is granted; provided that if
the Board approves the grant of a SAR with an exercise price to be determined on
a future date, the exercise price must be not less than 100% of the Fair Market
Value on such future date.

4



--------------------------------------------------------------------------------



 



     (d) Duration of SARs. Each SAR will be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
SAR agreement; provided, however, that no SAR will be granted with a term in
excess of 10 years.
     (e) Exercise of SARs. SARs may be exercised by delivery to the Company of a
written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Board, together with any
other documents required by the Board.
     (f) Limitation on Repricing. Unless such action is approved by the
Company’s stockholders: (1) no outstanding SAR granted under the Plan may be
amended to provide an exercise price per share that is lower than the
then-current exercise price per share of such outstanding SAR (other than
adjustments pursuant to Section 9) and (2) the Board may not cancel any
outstanding SAR (whether or not granted under the Plan) and grant in
substitution therefor either new Awards under the Plan covering the same or a
different number of shares of Common Stock and having an exercise price per
share lower than the then-current exercise price per share of the cancelled SAR
or cash.
     (g) Dividend Equivalents. No SAR will provide for the payment or accrual of
Dividend Equivalents.
     7. Restricted Stock; Restricted Stock Units.
     (a) General. The Board may grant Awards entitling recipients to acquire
shares of Common Stock (“Restricted Stock”), subject to the right of the Company
to repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient if conditions specified by the Board in the applicable Award
are not satisfied before the end of the applicable restriction period or periods
established by the Board for such Award. Instead of granting Awards for
Restricted Stock, the Board may grant Awards entitling the recipient to receive
shares of Common Stock or cash to be delivered at the time such Award vests
(“Restricted Stock Units”) or at a future date (“Deferred Stock Units”),
(Restricted Stock, Restricted Stock Units, and Deferred Stock Units are each
referred to herein as a “Restricted Stock Award”).
     (b) Limitations on Vesting. Restricted Stock Awards that vest solely based
on the passage of time will be zero percent vested before the first anniversary
of the date of grant, no more than one-third vested before the second
anniversary of the date of grant, and no more than two-thirds vested before the
third anniversary of the date of grant. Restricted Stock Awards that do not vest
solely based on the passage of time will not vest before the first anniversary
of the date of grant (or, in the case of Awards to non-employee directors, if
earlier, the date of the first annual meeting held after the date of grant).
Notwithstanding any other provision of this Plan (other than Section 10(i), if
applicable), the Board may, in its discretion, either at the time a Restricted
Stock Award is made or at any time thereafter, waive its right to repurchase
shares of Common Stock (or waive the forfeiture thereof) or remove or modify any
part or all of the restrictions applicable to the Restricted Stock Award,
provided that the Board may only exercise such rights in the event of death,
disability or retirement of the Participant; or a merger, consolidation, sale,
reorganization, recapitalization, or change in control of the Company. The
limitations of this Section 7(b) will not apply to (y) Performance Awards
granted pursuant to Section 10(i) or (z) Restricted Stock Awards granted, in the
aggregate, for up to 10% of the maximum number of authorized shares set forth in
Section 4(a)(1).
     (c) Terms and Conditions for All Restricted Stock Awards. The Board will
determine the terms and conditions of a Restricted Stock Award, including the
conditions for vesting and repurchase (or forfeiture) and the issue price, if
any.
     (d) Additional Provisions Relating to Restricted Stock.
     (1) Dividends. Participants holding shares of Restricted Stock will be
entitled to all ordinary cash dividends paid with respect to such shares, unless
otherwise provided by the Board. Unless otherwise provided by the Board, if any
dividends or distributions are paid in shares, or consist of a dividend or
distribution to holders of Common Stock other than an ordinary cash dividend,
the  shares, cash or other

5



--------------------------------------------------------------------------------



 



property will be subject to the same restrictions on transferability and
forfeitability as the shares of Restricted Stock with respect to which they were
paid. Each dividend payment will be made no later than the end of the calendar
year in which the dividends are paid to shareholders of that class of stock or,
if later, the 15th day of the third month following the date the dividends are
paid to shareholders of that class of stock. Notwithstanding the foregoing,
dividends payable with respect to shares of Restricted Stock constituting
Performance Awards shall only be delivered when the restrictions on the shares
to which the dividends relate lapse.
     (2) Stock Certificates. The Company may require that any stock certificates
issued in respect of shares of Restricted Stock must be deposited in escrow by
the Participant, together with a stock power endorsed in blank, with the Company
(or its designee). At the expiration of the applicable restriction periods, the
Company (or such designee) will deliver the certificates no longer subject to
such restrictions to the Participant or if the Participant has died, to the
beneficiary designated, in a manner determined by the Board, by a Participant to
receive amounts due or exercise rights of the Participant in the event of the
Participant’s death (the “Designated Beneficiary”). In the absence of an
effective designation by a Participant, “Designated Beneficiary” means the
Participant’s estate.
     (e) Additional Provisions Relating to Restricted Stock Units and Deferred
Stock Units.
     (1) Settlement. Upon the vesting of and/or lapsing of any other
restrictions (i.e., settlement) with respect to each Restricted Stock Unit, the
Participant will be entitled to receive from the Company one share of Common
Stock or an amount of cash equal to the Fair Market Value of one share of Common
Stock, as determined by the Board and provided in the applicable Award
agreement. The Board may, in its discretion, provide that settlement of
Restricted Stock Units will be deferred, on a mandatory basis or at the election
of the Participant and become a Deferred Stock Unit.
     (2) Voting Rights. A Participant will have no voting rights with respect to
any Restricted Stock Units or Deferred Stock Units.
     (3) Dividend Equivalents. To the extent provided by the Board, in its sole
discretion, a grant of Restricted Stock Units or Deferred Stock Units may
provide Participants with Dividend Equivalents. Dividend Equivalents may be paid
currently or credited to an account for the Participants, may be settled in cash
and/or shares of Common Stock and may be subject to the same restrictions on
transfer and forfeitability as the Restricted Stock Units or Deferred Stock
Units with respect to which paid, as determined by the Board in its sole
discretion, subject in each case to such terms and conditions as the Board
establishes, in each case to be set forth in the applicable Award agreement.
Notwithstanding the foregoing, Dividend Equivalents (if any) associated with
Performance Awards shall be accumulated and paid only as and to the extent the
related shares underlying the Performance Awards are issued.

6



--------------------------------------------------------------------------------



 



     8. Other Stock-Based Awards.
     (a) General. Other Awards of shares of Common Stock, and other Awards that
are valued in whole or in part by reference to, or are otherwise based on,
shares of Common Stock or other property, may be granted hereunder to
Participants (“Other Stock-Based Awards”), including without limitation Awards
entitling recipients to receive shares of Common Stock to be delivered in the
future. Such Other Stock-Based Awards will also be available as a form of
payment in the settlement of other Awards granted under the Plan or as payment
in lieu of compensation to which a Participant is otherwise entitled. Other
Stock-Based Awards may be paid in shares of Common Stock or cash, as the Board
determines.
     (b) Terms and Conditions. Subject to the provisions of the Plan, the Board
will determine the terms and conditions of each Other Stock-Based Award,
including any purchase price applicable thereto; provided however, that Other
Stock-Based Awards shall be subject to the limitations of Section 7(b) and the
requirement in Section 7(a)(3) regarding accumulation of dividend equivalents
with respect to Performance Awards.
     9. Adjustments for Changes in Common Stock and Certain Other Events.
     (a) Changes in Capitalization. In the event of any stock split, reverse
stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any dividend or distribution to holders of Common Stock other than
an ordinary cash dividend, (i) the number and class of securities available
under this Plan, (ii) the sub-limits and share counting rules set forth in
Sections 4(a) and 4(b) and 7(b)(1) with respect to vesting of Restricted Stock
Awards, (iii) the number and class of securities and exercise price per share of
each outstanding Option, (iv) the share- and per-share provisions and the
exercise price of each SAR, (v) the number of shares subject to and the
repurchase price per share subject to each outstanding Restricted Stock Award
and (vi) the share- and per-share-related provisions and the purchase price, if
any, of each outstanding Other Stock-Based Award, must be equitably adjusted by
the Company (or substituted Awards may be made, if applicable) in the manner
determined by the Board. Without limiting the generality of the foregoing, if
the Company effects a split of the Common Stock by means of a stock dividend and
the exercise price of and the number of shares subject to an outstanding Option
are adjusted as of the date of the distribution of the dividend (rather than as
of the record date for such dividend), then an optionee who exercises an Option
between the record date and the distribution date for such stock dividend will
be entitled to receive, on the distribution date, the stock dividend with
respect to the shares of Common Stock acquired upon such Option exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend.
     (b) Reorganization Events.
     (1) Definition. A “Reorganization Event” means: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (b) any
exchange of all of the Common Stock of the Company for cash, securities or other
property pursuant to a share exchange transaction or (c) any liquidation or
dissolution of the Company.
     (2) Consequences of a Reorganization Event on Awards Other than Restricted
Stock Awards. In connection with a Reorganization Event, the Board may take any
one or more of the following actions as to all or any (or any portion of)
outstanding Awards other than Restricted Stock Awards on such terms as the Board
determines: (i) provide that Awards must be assumed, or substantially equivalent
Awards must be substituted, by the acquiring or succeeding corporation (or an
affiliate thereof), (ii) upon written notice to a Participant, provide that the
Participant’s unexercised Awards will terminate immediately before the
consummation of such Reorganization Event unless exercised by the Participant
within a specified period following the date of such notice, (iii) provide that
outstanding Awards will become exercisable, realizable, or deliverable, or
restrictions applicable to an Award will lapse, in whole or in part before or
upon such Reorganization Event, (iv) in the event of a Reorganization Event
under the

7



--------------------------------------------------------------------------------



 



terms of which holders of Common Stock will receive upon consummation thereof a
cash payment for each share surrendered in the Reorganization Event (the
“Acquisition Price”), make or provide for a cash payment to a Participant equal
to the excess, if any, of (A) the Acquisition Price times the number of shares
of Common Stock subject to the Participant’s Awards (to the extent the exercise
price does not exceed the Acquisition Price) over (B) the aggregate exercise
price of all such outstanding Awards and any applicable tax withholdings, in
exchange for the termination of such Awards, (v) provide that, in connection
with a liquidation or dissolution of the Company, Awards will convert into the
right to receive liquidation proceeds (if applicable, net of the exercise price
thereof and any applicable tax withholdings) and (vi) any combination of the
foregoing. In taking any of the actions permitted under this Section 9(b), the
Board will not be obligated by the Plan to treat all Awards, all Awards held by
a Participant, or all Awards of the same type, identically.
     For purposes of clause (i) above, an Option will be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
before the consummation of the Reorganization Event, the consideration (whether
cash, securities or other property) received as a result of the Reorganization
Event by holders of Common Stock for each share of Common Stock held immediately
before the consummation of the Reorganization Event (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares of Common Stock); provided, however, that if
the consideration received as a result of the Reorganization Event is not solely
common stock of the acquiring or succeeding corporation (or an affiliate
thereof), the Company may, with the consent of the acquiring or succeeding
corporation, provide for the consideration to be received upon the exercise of
Options to consist solely of common stock of the acquiring or succeeding
corporation (or an affiliate thereof) equivalent in value (as determined by the
Board) to the per share consideration received by holders of outstanding shares
of Common Stock as a result of the Reorganization Event.
     (3) Consequences of a Reorganization Event on Restricted Stock Awards. Upon
the occurrence of a Reorganization Event other than a liquidation or dissolution
of the Company, the repurchase and other rights of the Company under each
outstanding Restricted Stock Award will inure to the benefit of the Company’s
successor and will, unless the Board determines otherwise, apply to the cash,
securities or other property which the Common Stock was converted into or
exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to the Common Stock subject to such Restricted
Stock Award. Upon the occurrence of a Reorganization Event involving the
liquidation or dissolution of the Company, except to the extent specifically
provided to the contrary in the instrument evidencing any Restricted Stock Award
or any other agreement between a Participant and the Company, all restrictions
and conditions on all Restricted Stock Awards then outstanding will
automatically be deemed terminated or satisfied.
     (c) Change in Control Events.
     (1) Definition. Except to the extent defined differently in an Award, a
“Change in Control Event” means:
     (i) the acquisition by an individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock of
the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d 3 promulgated under the Exchange Act) 25% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
will not constitute a Change in Control Event: (1) any acquisition directly from
the Company or (2) any acquisition by any corporation pursuant to a Business
Combination (as defined below) which complies with clauses (x) and (y) of
subsection (c) of this definition; or

8



--------------------------------------------------------------------------------



 



     (ii) such time as the Continuing Directors (as defined below) do not
constitute at least a majority of the Board (or, if applicable, the Board of
Directors of a successor corporation to the Company), where the term “Continuing
Director” means at any date a member of the Board (x) who was a member of the
Board on the date of the initial adoption of this Plan by the Board or (y) who
was nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that this clause (y) excludes any
individual whose initial assumption of office occurred as a result of an actual
or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or
     (iii) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately before such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which includes, without
limitation, a corporation which as a result of such transaction owns the Company
or substantially all of the Company’s assets either directly or through one or
more subsidiaries) (such resulting or acquiring corporation is referred to
herein as the “Acquiring Corporation”) in substantially the same proportions as
their ownership of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, respectively, immediately before such Business Combination
and (y) no Person (excluding any employee benefit plan (or related trust)
maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 25% or more of the then-outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed before the Business Combination); or
     (iv) the liquidation or dissolution of the Company.
     (2) Effect on Awards. Notwithstanding the provisions of Section 9(b),
except as provided otherwise in an individual agreement governing an Award, in
the event of a Change in Control Event:
     (i) for the portion of each Award that continues in effect or is assumed or
for which substantially equivalent awards are substituted (as provided in
Section 9(b)(2)), then Award or the substituted Award shall become fully vested,
exercisable and payable and be released from any repurchase or forfeiture rights
(other than repurchase rights exercisable at Fair Market Value) for all of the
shares (or other consideration) at the time represented by such continuing,
assumed or substituted portion of the Award, immediately upon termination of the
Participant’s employment or other service relationship if such employment or
service relationship is terminated by the successor company or the Company
without “cause” or voluntarily by the Participant with “good reason” (in each
case as defined in the applicable agreement governing the Award) within
twenty-four (24) months after the Change in Control Event; and
     (ii) for the portion of each Award that does not continue in effect and is
neither assumed nor substituted, such portion of the Award shall automatically
become fully vested and exercisable and be released from any repurchase or
forfeiture rights (other than repurchase rights exercisable at Fair Market
Value) for all of the shares (or other consideration) at the time represented by
such portion of the Award, immediately prior to the effective date of the Change
in Control Event, provided that the Participant’s employment or service
relationship has not terminated prior to such date.

9



--------------------------------------------------------------------------------



 



     10. General Provisions Applicable to Awards.
     (a) Transferability of Awards. Awards cannot be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution or, other than in the case of an Incentive Stock
Option, pursuant to a qualified domestic relations order, and, during the life
of the Participant, will be exercisable only by the Participant; provided,
however, that the Board may permit or provide in an Award for the gratuitous
transfer of the Award by the Participant to or for the benefit of any immediate
family member, family trust or other entity established for the benefit of the
Participant and/or an immediate family member thereof if, with respect to such
proposed transferee, the Company would be eligible to use a Form S-8 for the
registration of the sale of the Common Stock subject to such Award under the
Securities Act of 1933, as amended; provided, further, that the Company will not
be required to recognize any such transfer until such time as the Participant
and such permitted transferee must, as a condition to such transfer, deliver to
the Company a written instrument in form and substance satisfactory to the
Company confirming that such transferee will be bound by all of the terms and
conditions of the Award. References to a Participant, to the extent relevant in
the context, include references to authorized transferees.
     (b) Documentation. Each Award will be evidenced in such form (written,
electronic or otherwise) as the Board determines. Each Award may contain terms
and conditions in addition to those set forth in the Plan.
     (c) Board Discretion. Except as otherwise provided by the Plan, each Award
may be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.
     (d) Termination of Status. The Board may determine the effect on an Award
of the disability, death, termination or other cessation of employment,
authorized leave of absence or other change in the employment or other status of
a Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights under the Award.
     (e) Withholding. The Participant must satisfy all applicable federal,
state, and local or other income and employment tax withholding obligations
before the Company will deliver stock certificates or otherwise recognize
ownership of Common Stock under an Award. The Company may decide to satisfy the
withholding obligations through additional withholding on salary or wages. If
the Company elects not to or cannot withhold from other compensation, the
Participant must pay the Company the full amount, if any, required for
withholding or have a broker tender to the Company cash equal to the withholding
obligations. Payment of withholding obligations is due before the Company will
issue any shares on exercise or release from forfeiture of an Award or, if the
Company so requires, at the same time as is payment of the exercise price unless
the Company determines otherwise. If provided for in an Award or approved by the
Board in its sole discretion, a Participant may satisfy such tax obligations in
whole or in part by delivery (either by actual delivery or attestation) of
shares of Common Stock, including shares retained from the Award creating the
tax obligation, valued at their Fair Market Value; provided, however, except as
otherwise provided by the Board, that the total tax withholding where stock is
being used to satisfy such tax obligations cannot exceed the Company’s minimum
statutory withholding obligations (based on minimum statutory withholding rates
for federal and state tax purposes, including payroll taxes, that are applicable
to such supplemental taxable income). Shares used to satisfy tax withholding
requirements cannot be subject to any repurchase, forfeiture, unfulfilled
vesting or other similar requirements.
     (f) Amendment of Award. Except as otherwise provided in Section 5(g) with
respect to repricings, Section 7(b)(1) with respect to vesting of Restricted
Stock Awards, Section 10(i) with respect to Performance Awards or Section 11(d)
with respect to actions requiring shareholder approval, the Board may amend,
modify or terminate any outstanding Award, including but not limited to,
substituting therefor another Award of the same or a different type, changing
the date of exercise or realization, and converting an Incentive Stock Option to
a Nonstatutory Stock Option. The Participant’s consent to such action will be
required unless (i) the Board determines that the action, taking into account
any related action, would not

10



--------------------------------------------------------------------------------



 



materially and adversely affect the Participant’s rights under the Plan or
(ii) the change is permitted under Section 9 hereof.
     (g) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.
     (h) Acceleration. Except as otherwise provided in Section 10(i) with
respect to Performance Awards or Section 11(d) with respect to actions requiring
shareholder approval, and subject to Section 7(b), the Board may at any time
provide that any Award will become immediately exercisable in full or in part,
free of some or all restrictions or conditions, or otherwise realizable in full
or in part, as the case may be.
     (i) Performance Awards.
     (1) Grants. Restricted Stock Awards, Other Stock-Based Awards and Cash
Awards under the Plan may be made subject to the achievement of performance
goals pursuant to this Section 10(i) (“Performance Awards”), subject to the
limit in Section 4(b)(1) on shares covered by such grants. Subject to
Section 10(i)(4), no Performance Awards will vest before the first anniversary
of the date of grant. Performance Awards can also provide for cash payments of
up to $5,000,000 per fiscal year per individual.
     (2) Committee. Grants of Performance Awards to any Covered Employee
intended to qualify as “performance-based compensation” under Section 162(m)
(“Performance-Based Compensation”) must be made only by a Committee (or
subcommittee of a Committee) comprised solely of two or more directors eligible
to serve on a committee making Awards qualifying as “performance-based
compensation” under Section 162(m). In the case of such Awards granted to
Covered Employees, references to the Board or to a Committee will be treated as
referring to such Committee or subcommittee. “Covered Employee” means any person
who is, or whom the Committee, in its discretion, determines may be, a “covered
employee” under Section 162(m)(3) of the Code.
     (3) Performance Measures. For any Award that is intended to qualify as
Performance-Based Compensation, the Committee must specify that the degree of
granting, vesting and/or payout must be subject to the achievement of one or
more objective performance measures established by the Committee, which will be
based on the relative or absolute attainment of specified levels of one or any
combination of the following: (i) change in share price; (ii) operating
earnings, operating profit margins, earnings before interest, taxes,
depreciation, or amortization, net earnings, earnings per share (basic or
diluted) or other measure of earnings; (iii) total stockholder return;
(iv) operating margin; (v) gross margin; (vi) balance sheet performance,
including debt, long or short term, inventory, accounts payable or receivable,
working capital, or shareholders’ equity; (vii) return measures, including
return on invested capital, sales, assets, investment or equity; (viii) days’
sales outstanding; (ix) operating income; (x) net operating income; (xi) pre-tax
profit; (xii) cash flow, including cash flow from operations, investing, or
financing activities, before or after dividends, investments, or capital
expenditures; (xiii) revenue; (xiv) expenses, including cost of goods sold,
operating expenses, marketing and administrative expense, research and
development, restructuring or other special or unusual items, interest, tax
expense, or other measures of savings; (xv) earnings before interest, taxes and
depreciation; (xvi) economic value created or added; (xvii) market share;
(xviii) sales or net sales; (xix) sales or net sales of particular products;
(xx) gross profits; (xxi) net income; (xxii) inventory turns; (xxiii) revenue
per employee; and (xxiv) implementation or completion of critical projects
involving acquisitions, divestitures, process improvements, product or
production quality, attainment of other strategic objectives relating to market
penetration, geographic expansion, product development, regulatory or quality
performance, innovation or research goals. Such goals may reflect absolute
entity or business unit performance or a relative comparison to the performance
of a peer group of entities or other external

11



--------------------------------------------------------------------------------



 



measure of the selected performance criteria and may be absolute in their terms
or measured against or in relationship to other companies comparably, similarly
or otherwise situated. The Committee may specify that such performance measures
will be adjusted to exclude any one or more of (i) extraordinary items,
(ii) gains or losses on the dispositions of discontinued operations, (iii) the
cumulative effects of changes in accounting principles, (iv) the writedown of
any asset, and (v) charges for restructuring and rationalization programs. Such
performance measures: (i) may vary by Participant and may be different for
different Awards; (ii) may be particular to a Participant or the department,
branch, line of business, subsidiary or other unit in which the Participant
works and may cover such period as may be specified by the Committee; and
(iii) will be set by the Committee within the time period prescribed by, and
will otherwise comply with the requirements of, Section 162(m). Awards that are
not intended to qualify as Performance-Based Compensation may be based on these
or such other performance measures as the Board may determine.
     (4) Adjustments. Notwithstanding any provision of the Plan, with respect to
any Performance Award that is intended to qualify as Performance-Based
Compensation, the Committee may adjust downwards, but not upwards, the cash or
number of Shares payable pursuant to such Award, and the Committee may not waive
the achievement of the applicable performance measures except in the case of the
death or disability of the Participant or a change in control of the Company.
     (5) Other. The Committee will have the power to impose such other
restrictions on Performance Awards as it may deem necessary or appropriate to
ensure that such Awards satisfy all requirements for Performance-Based
Compensation.
     11. Miscellaneous
     (a) No Right To Employment or Other Status. No person will have any claim
or right to be granted an Award, and the grant of an Award must not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.
     (b) No Rights As Stockholder. Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary will have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to an Award until becoming the record holder of such shares.
     (c) Effective Date and Term of Plan. The Plan as restated will become
effective on the date the Plan is approved by the Company’s stockholders (the
“Effective Date”). No Awards will be granted under the Plan after the expiration
of 10 years from the Amendment and Restatement Date, but Awards previously
granted may extend beyond that date.
     (d) Amendment of Plan. The Board may amend, suspend or terminate the Plan
or any portion thereof at any time provided that (i) to the extent required by
Section 162(m), no Award granted to a Participant that is intended to comply
with Section 162(m) after the date of such amendment will become exercisable,
realizable or vested, as applicable to such Award, unless and until the
Company’s stockholders approve such amendment if required by Section 162(m)
(including the vote required under Section 162(m)); and (ii) no amendment that
would require stockholder approval under the rules of the New York Stock
Exchange (“NYSE”) may be made effective unless and until the Company’s
stockholders approve such amendment. In addition, if at any time the approval of
the Company’s stockholders is required as to any other modification or amendment
under Section 422 of the Code or any successor provision with respect to
Incentive Stock Options, the Board may not effect such modification or amendment
without such approval. Unless otherwise specified in the amendment, any
amendment to the Plan adopted in accordance with this Section 11(d) will apply
to, and be binding on the holders of, all Awards outstanding under the Plan at
the time the amendment is adopted, provided the Board determines that such
amendment does not materially and adversely affect the rights of Participants
under the Plan.
     (e) Provisions for Foreign Participants. The Board may modify Awards
granted to Participants who are foreign nationals or employed outside the United
States or establish subplans or procedures under the Plan

12



--------------------------------------------------------------------------------



 



to recognize differences in laws, rules, regulations or customs of such foreign
jurisdictions with respect to tax, securities, currency, employee benefit or
other matters.
     (f) Compliance with Code Section 409A. The Company will have no liability
to a Participant, or any other party, if an Award that is intended to be exempt
from, or compliant with, Section 409A is not so exempt or compliant or for any
action taken by the Board.
     (g) Governing Law. The provisions of the Plan and all Awards made hereunder
will be governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than such state.

13